Title: From George Washington to James Keith, 29 January 1794
From: Washington, George
To: Keith, James


          
            Dear Sir,
            Philadelphia Jany 29th 1794.
          
          The enclosed came to my hands a few days ago—the means are also
            enclosed to discharge Colo. Simms account, and to receive his acquittal. I would thank
            you to get from, and forward to me, Mr Lees charge also; that my Administration of the
            Estate of Colo. Colvill may be finally closed, and the balance deposited some where for
            the benefit of the residuary legatees.
          That I may be better able to decide upon the latter point, I would thank you for an
            extract of that part of Colo. Thoms Colvills Will (or the Will itself, as I presume it
            is no longer of any use to you.) which makes this devise; and for all the claims, proofs, &ca which have been handed to his Executors in
            consequence thereof, and which were deposited (to the best of my recollection) with you,
            along with the other papers. I am—Dear Sir Your Obedt Hble
            Servt
          
            Go: Washington
          
          
            P.S. are there not some parts of Colo. Simms charge which ought to be paid, or at
              least repaid by the defendants?
          
        